DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/14/22 has been entered.

Election/Restrictions
Claim 1 is allowable. The restriction requirement between Species I-IV, as set forth in the Office action mailed on 6/11/21 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 6/11/21 is withdrawn.  Claims 10, 16, 19 , directed to non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
Applicant’s arguments, see response, filed 4/14/22, with respect to claims 1-20 have been fully considered and are persuasive.  The previous rejection of these claims has been withdrawn in view of the amendments and arguments, and a notice of allowance has been issued below.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record does not teach or suggest a display panel comprising a liquid crystal display panel and a light control panel stacked with the liquid crystal display panel, wherein the liquid crystal display panel comprises a plurality of mesh lines comprising first mesh lines arranged along a first direction and second mesh lines extending along a second direction, and the first and second mesh lines define a plurality of color subpixel units; the light control panel comprises first signal lines extending along the first direction and second signal lines extending along the second direction, wherein the first and second signal lines define a plurality of light control units; N color subpixel units which are continuously arranged along the first direction constitute one pixel unit, and N is a positive integer; the N color subpixel units respectively display different colors; and along the first direction maximum lengths of the plurality of light control units are same as each other, and the maximum length of each light control unit of the plurality of light control units is m times a maximum length of one pixel unit, and m is a non-integer, in combination with the remaining features recited in the claim.
The prior art of Kitagawa (US 2011/0075070 A1 of record) discloses a display panel comprising a liquid crystal display panel and a light control panel stacked with the liquid crystal display panel, wherein the liquid crystal display panel comprises a plurality of mesh lines comprising first mesh lines arranged along a first direction and second mesh lines extending along a second direction, and the first and second mesh lines define a plurality of color subpixel units; the light control panel comprises first signal lines extending along the first direction and second signal lines extending along the second direction, wherein the first and second signal lines define a plurality of light control units (Kitagawa, Figure 20). Kitagawa fails to explicitly disclose that the maximum length of each light control unit of the plurality of light control units is m times a maximum length of one pixel unit, and m is a non-integer. Kitagawa discloses a subpixel overlapping with a light control unit, where a maximum length of each light control unit is m times a maximum length of a subpixel unit. However, Kitagawa does not disclose any relationship between a pixel unit length and light control unit length.
Therefore, Claim 1 is allowed. Claims 2-20 are allowed by virtue of their dependence on independent claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871